Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 1 of 22   PageID #: 310



                       UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII


 AUPUNI O HAWAI`I, PRESIDENT              CIV. NO. 19-00597 LEK-RT
 SAMSON LEHUALANI BROWN SR.,

                   Plaintiff,

       vs.

 DONALD J. TRUMP, in his official
 capacity as the President of the
 United States of America, et
 al.;

                   Defendants.


                  ORDER GRANTING IN PART AND DENYING IN
             PART THE FEDERAL DEFENDANTS’ MOTION TO DISMISS

              On December 11, 2019, Defendants Donald J. Trump, in

  his official capacity as the President of the United States of

  America, the Department of Justice for the United States of

  America, and the Department of the Interior for the United

  States of America (“Federal Defendants”) filed their Motion to

  Dismiss (“Motion”).     [Dkt. no. 13.]     Pro se Plaintiffs Aupuni O

  Hawaii (“Aupuni”) and Samson Lehualani Brown Sr. (“Brown” and

  collectively “Plaintiffs”) did not file a response to the

  Motion.    On February 19, 2020, the Court issued an order deeming

  the Motion unopposed.     [Dkt. no. 18.]     The Court finds this

  matter suitable for disposition without a hearing pursuant to

  Rule LR7.1(c) of the Local Rules of Practice for the United
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 2 of 22    PageID #: 311



  States District Court for the District of Hawaii (“Local

  Rules”).       The Federal Defendants’ Motion is hereby granted in

  part and denied in part for the reasons set forth below.

                                  BACKGROUND

                 Plaintiffs initiated this action on September 30, 2019

  in state court.       [Amended Notice of Removal of Civil Action

  (“Amended Notice of Removal”), filed 11/1/19 (dkt. no. 4),

  Exh. A (Complaint for Declaratory Judgment and Injunction Relief

  (“Complaint”).1]       The Federal Defendants removed the action

  pursuant to 28 U.S.C. § 1442(a)(1).        [Amended Notice of Removal

  at ¶ 4.]

                 The Complaint makes a series of allegations regarding

  the history of the relationship between the United States, the

  State of Hawai`i, and Brown including: “1849, The treaty of

  Friendship, Commerce and Navigation between the Kingdom of

  Hawaii and the United States of America, Article 1, Successor,

  Samson L. Brown. Article 14, Treason, Criminal”; [Complaint at

  ¶ 12 (citing Complaint, Exh. A (“Treaty of 1849”);] and “2005,

  September 28, Aupuni O Hawaii, President Samson L. Brown gives

  ‘Notice’ The overthrow of a statute at Large, The Hawaiian Homes

  Commission Act,” [id. at ¶ 24 (citing Complaint, Exh. F

  (document titled       “Subject-Matter” and beginning with        “This

          1   The original Notice of Removal was filed on November 1,
  2019.       [Dkt. no. 1.]


                                       2
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 3 of 22   PageID #: 312



  Notice is about a second overthrow in the Hawaiian islands.”

  (“Overthrow Notice”)))].

              In the Complaint, Plaintiffs do not expressly identify

  the claims, laws, or theories of liability under which they are

  seeking relief.    However, Plaintiffs are proceeding pro se, and

  therefore their pleadings are liberally construed.          See Erickson

  v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citations

  omitted).   Plaintiffs argue that, in 1900, Congress “enacted a

  temporary government, the ‘Hawaii Organic Act’ government and

  inserted the Republic of Hawaii with the Kingdom legislature to

  only administer the lands.”      See Complaint at ¶ 17 (some

  citations omitted) (citing Exh. B (annotated versions of

  sections 102 to 107 of the Organic Act)).         The Complaint alleges

  that, twenty years later, the Hawaiian Homes Commission Act

  (“HHCA ”), 42 Stat. 108 (1921), created the Hawaiian Homes

  Commission (“HHC”).     [Complaint at ¶¶ 18-19 (citing Exh. C

  (HHCA).]    The Commission was to be composed of five members: the

  governor of the Territory of Hawaii and four citizens, three of

  whom were to be native Hawaiians.        HHCA, 42 Stat. 108 at

  § 202(a).     The HHC was authorized to lease certain real

  property to native Hawaiians, but the title to said lands

  remained the property of the United States.         See HHCA, 42 Stat.

  108 at § 207(a)-(b).     Next, as the Ninth Circuit noted:



                                       3
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 4 of 22   PageID #: 313



                  In 1959, Hawaii became the 50th State in the
             union. Under the Hawaii Statehood Admission Act,
             Congress required Hawaii to incorporate the HHCA
             into its state Constitution, with the United
             States retaining authority to approve any changes
             to the eligibility requirements for the HHCA
             leases. Act of March 18, 1959, Pub. L. No. 86–3,
             § 4, 73 Stat. 5 (“Admission Act”). See HAW.
             CONST. art. XII, §§ 1–3. In return, the United
             States granted Hawaii title to all public lands
             within the state, save a small portion reserved
             for use of the Federal Government. Id. § 5(b)-
             (d), 73 Stat. 5. The Admission Act further
             declared that the lands, “together with the
             proceeds from the sale or other disposition of
             any such lands and the income therefrom, shall be
             held by [the State] as a public trust for the
             support of the public schools, . . . the
             conditions of native Hawaiians” and other
             purposes. Id. § 5(f), 73 Stat. 6. The land
             granted to Hawaii included the 200,000 acres
             previously set aside under the HHCA and an
             additional 1.2 million acres.

  Arakaki v. Lingle, 477 F.3d 1048, 1054 (9th Cir. 2007)

  (alterations in Arakaki).      Liberally construed, the Complaint

  alleges a 1963 amendment to the HHCA unlawfully gave control of

  the lands to the State of Hawai`i.        See Complaint at ¶ 21

  (citing Exh. E (Act 207, titled “A Bill for an Act relating to

  the Department of Hawaiian Home Lands.” (“Act 207”))).

  Specifically, Brown alleges:

             1963 The State (territory) of Hawaii (Kingdom)
             legislature amends (OVERTHROWS BY DELETING)
             title 2 Section 202 that contains the
             commissioners of the HHCA, 1920 and inserting the
             Department of Hawaiian home lands (DHHL), in
             violation of the HHCA 1920, Title 4 section 401,
             INCONSISTENT LEGISLATION, law of the land in the
             State of Hawaii. The State of Hawaii is now in


                                       4
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 5 of 22    PageID #: 314



             unauthorized control of the lands (SEE
             EXHIBIT “E”)[.]

  Id. (emphases in original).      The crux of Plaintiffs’ claim is

  the allegation that the Act 207 amendment to the HHCA was

  unlawful because it was inconsistent with the original text of

  the HHCA, in the sense that the amendment took control of the

  lands from the HHC and gave it to the DHHL.         Hence, the relief

  sought by Plaintiffs is further amendment of the HHCA,

  specifically an amendment giving control of the lands to Aupuni.2

  See id. at ¶ 31.     The remainder of Plaintiffs’ allegations

  appear to relate to Plaintiffs’ other attempts to repeal or

  “overthrow” the amendment to the HHCA, see id. at ¶ 24,

  culminating in Brown making an oral proclamation “on the steps

  of   Iolani Palace, in the present [sic] of an acting Queen

  Lili`uokalani and her Royal Court,” announcing the “enactment of

  the reinstatement of the ‘Nation of Hawaii,’” see id. at ¶ 29.

             Plaintiffs seek the following relief: amendment of the

  HHCA by deleting “the ‘Organic Act’ in title 3 and insert[ing]

  ‘Aupuni O Hawaii’ to control the Crown Lands Lands [sic].               And

  pursuant to U.S. Constitution, Article XIV Section 4.             For

  relief.”   [Id. at ¶ 31.]




        2Brown identifies himself as the President of Aupuni.
  [Complaint at ¶ 26.]



                                       5
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 6 of 22   PageID #: 315



             The Federal Defendants now seek dismissal of the

  Complaint, with prejudice, pursuant to Fed. R. Civ. P. 12(b)(1),

  or in the alternative Fed. R. Civ. P. 8.3

                                  STANDARDS

             Rule 12(b)(1) authorizes a district court to dismiss

  an action for “lack of subject-matter jurisdiction[.]”            “Once

  challenged, the party asserting subject matter jurisdiction has

  the burden of proving its existence.”        Robinson v. United

  States, 586 F.3d 683, 685 (9th Cir. 2009) (citation and

  quotation marks omitted).      This district court has stated:

             A Rule 12(b)(1) motion may be either facial
             (attacking the sufficiency of the complaint’s
             allegations to invoke federal jurisdiction) or
             factual (disputing the truth of the allegations
             of the complaint). Safe Air for Everyone [v.
             Meyer], 373 F.3d [1035,] 1039 [(9th Cir. 2004)].


       3 In addition to the Federal Defendants, Plaintiffs also
  name the following Defendants, none of whom have appeared in
  this case: 1) “Republic of Hawaii, David Y. Ige in his official
  capacity as Governor for the Territory of Hawaii, is unlawfully
  acting as the governor for the State of Hawaii of the Union of
  the United States of America”; [Complaint at ¶ 7 (emphasis
  omitted);] 2) “Republic of Hawaii, Clare E. Conners in her
  official capacity as Attorney General for theTerritory of
  Hawaii, is unlawfully acting as an Attorney general for the
  State of Hawaii of the union of the United States of the
  America”; [id. at ¶ 8 (emphases omitted);] 3) “Republic of
  Hawaii, Legislature in their official capacity as the
  Legislature for the Territory of Hawaii, Legislature unlawfully
  acting as the Legislature for the State of Hawaii of the Union
  of the United States of America”; [id. at ¶ 9 (emphasis
  omitted);] and 4) “Republic of Hawaii, Harry Kim, in his
  official capacity as Mayor for the County of the Territory of
  Hawaii,” [id. at ¶ 10].


                                       6
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 7 of 22   PageID #: 316




                  In a facial attack, the court may dismiss a
             complaint when its allegations are insufficient
             to confer subject matter jurisdiction, and a
             complaint’s factual allegations are taken as true
             and construed in the light most favorable to the
             nonmoving party. Fed’n of African Am.
             Contractors v. City of Oakland, 96 F.3d 1204,
             1207 (9th Cir. 1996). But in a factual attack
             “[w]here the jurisdictional issue is separable
             from the merits of the case, the judge may
             consider the evidence presented with respect to
             the jurisdictional issue and rule on that issue,
             resolving factual disputes if necessary.”
             Thornhill Publ’g Co., Inc. v. Gen. Tel. & Elecs.
             Corp., 594 F.2d 730, 733 (9th Cir. 1979). In
             such case, “no presumptive truthfulness attaches
             to plaintiff’s allegations, and the existence of
             disputed material facts will not preclude the
             trial court from evaluating for itself” the
             existence of subject matter jurisdiction. Id.

                  Further, where “the jurisdictional issue and
             substantive issues are so intertwined that the
             question of jurisdiction is dependent on the
             resolution of factual issues going to the merits,
             the jurisdictional determination should await a
             determination of the relevant facts on either a
             motion going to the merits or at trial.”
             Augustine v. United States, 704 F.2d 1074, 1077
             (9th Cir. 1983). That is, if “the jurisdictional
             issue and substantive claims are so intertwined
             that resolution of the jurisdictional question is
             dependent on factual issues going to the merits,
             the district court should employ the standard
             applicable to a motion for summary judgment.”
             Autery v. United States, 424 F.3d 944, 956 (9th
             Cir. 2005) (quoting Rosales v. United States, 824
             F.2d 799, 803 (9th Cir. 1987)). “The Court ‘must
             therefore determine, viewing the evidence in the
             light most favorable to the nonmoving party,
             whether there are any genuine issues of material
             fact.’” Id. (quoting Suzuki Motor Corp. v.
             Consumers Union of U.S., Inc., 330 F.3d 1110,
             1131 (9th Cir. 2003) (en banc)); see also Roberts
             v. Corrothers, 812 F.2d 1173, 1777 (9th Cir.
             1987) (“In such a case, the district court

                                       7
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 8 of 22   PageID #: 317



             assumes the truth of allegations in a complaint
             . . . unless controverted by undisputed facts in
             the record.”).

  Bishop v. United States, Civ. No. 16-00248 JMS-KSC, 2017 WL

  1381653, at *7 (D. Hawai`i Apr. 13, 2017) (some alterations in

  Bishop).   In addition, in a factual attack,

             once the party bringing the Rule 12(b)(1) motion
             presents evidence or other affidavits before the
             court challenging jurisdiction, the party
             opposing the motion must present affidavits or
             other evidence necessary to satisfy its burden of
             establishing subject matter jurisdiction. Safe
             Air for Everyone v. Meyer, 373 F.3d 1035, 1039
             (9th Cir. 2004). Furthermore, when considering a
             Rule 12(b)(1) motion to dismiss, the district
             court may “hear evidence regarding jurisdiction”
             and “resolve factual disputes where necessary.”
             Robinson v. U.S., 586 F.3d 683, 685 (9th Cir.
             2009).

  Jason E. ex rel. Linda E. v. Dep’t of Educ., Civ. No. 12-00354

  ACK-BMK, 2014 WL 6609213, at *5 (D. Hawai`i Nov. 20, 2014).

                  “[I]f a plaintiff’s proof (of jurisdictional
             facts) is limited to written materials, it is
             necessary only for these materials to demonstrate
             facts which support a finding of jurisdiction in
             order to avoid a motion to dismiss.’” Societe de
             Conditionnement en Aluminium v. Hunter Eng’g Co.,
             Inc., 655 F.2d 938, 942 (9th Cir. 1981) (quoting
             Data Disc, Inc. v. Systems Tech. Assocs., Inc.,
             557 F.[2]d 1280, 1285 (9th Cir. 1977)). The
             Ninth Circuit has described this standard as
             equivalent to the summary judgment standard. See
             Trentacosta v. Frontier Pac. Aircraft Indus.,
             Inc., 813 F.2d 1553, 1559 (9th Cir. 1987) (“The
             requirement that the nonmoving party present
             evidence outside his pleadings in opposition to a
             motion to dismiss for lack of subject matter
             jurisdiction is the same as that required under
             [Fed. R. Civ. P.] 56(e) that the nonmoving party
             to a motion for summary judgment must set forth

                                       8
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 9 of 22   PageID #: 318



             specific facts, beyond his pleadings, to show
             that a genuine issue of material fact exists.”)
             (citations omitted). Generally, a court has
             discretion to resolve factual disputes on a
             factual motion to dismiss for lack of subject
             matter jurisdiction. See St. Clair v. City of
             Chico, 880 F.2d 199, 201 (9th Cir. 1989) (“The
             district court obviously does not abuse its
             discretion by looking to this extra-pleading
             material in deciding the issue, even if it
             becomes necessary to resolve factual disputes.”).

  Nino v. United States, No. 13cv0469 WQH(BGS), 2015 WL 5032644,

  at *4 (S.D. Cal. Aug. 25, 2015) (some alterations in Nino)

  (footnote omitted).

                                  DISCUSSION

  I.   Pro Se Status

             Brown filed the Complaint on behalf of himself and

  Aupuni.   Local Rule 81.1(b) states: “Entities other than

  individuals, including but not limited to corporations,

  partnerships, limited liability partnerships or corporations,

  trusts, community associations, and unions, must be represented

  by an attorney.”     This district court has noted that “[t]his

  Rule implements established law.”        Quality Prof’l Indus. v. Sun

  Power, CIV. NO. 15-00080 JMS-BMK, 2015 WL 12838142, at *1 (D.

  Hawai`i Mar. 19, 2015) (citing Rowland v. Cal. Men’s Colony, 506

  U.S. 194, 201-02 (1993) (“It has been the law for the better

  part of two centuries . . . that a corporation may appear in the

  federal courts only through licensed counsel.”); Taylor v.

  Knapp, 871 F.2d 803, 806 (9th Cir. 1989) (“The general rule,

                                       9
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 10 of 22   PageID #: 319



  widely recognized in federal and state courts, is that a

  corporation can appear only through an attorney.”)).           The Ninth

  Circuit has held that the prohibition on businesses being

  represented by non-attorneys applies to non-profit organizations

  and many other types of entities:

              Unincorporated associations, like corporations,
              must appear through an attorney; except in
              extraordinary circumstances, they cannot be
              represented by laypersons. In re Highley, 459
              F.2d 554, 555 (9th Cir. 1972) (corporations);
              Strong Delivery Ministry Association v. Board of
              Appeals of Cook County, 543 F.2d 32, 33-34 (7th
              Cir. 1976) (per curiam) (not-for-profit
              corporation); Move Organization v. United States
              Department of Justice, 555 F. Supp. 684, 693
              (E.D. Pa. 1983) (unincorporated association), and
              cases cited therein; The First Amended Foundation
              v. Village of Brookfield, 575 F. Supp. 1207,
              1207-08 (N.D. Ill. 1983) (unincorporated
              association). Furthermore, non-attorney
              litigants may not represent other litigants.
              McShane v. United States, 366 F.2d 286, 288 (9th
              Cir. 1966); Russell v. United States, 308 F.2d
              78, 79 (9th Cir. 1962) (per curiam).

  Church of the New Testament v. United States, 783 F.2d 771, 773-

  74 (9th Cir. 1986).

              There is no evidence Brown is a licensed attorney who

  is authorized to practice in this district court. As a pro se

  party, Brown therefore has no authority to appear on behalf of

  Aupuni.    See Hou 1778 Hawaiians v. United States Dep’t of

  Justice, CIVIL NO. 15-00320 SOM/BMK, 2016 WL 335851, at *3 (D.

  Hawai`i Jan. 27, 2016) (concluding that a pro se plaintiff was

  prohibited from representing others (citing Simon v. Hartford

                                       10
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 11 of 22   PageID #: 320



  Life, Inc., 546 F.3d 661, 664–64 (9th Cir. 2008))).           To be

  clear, Brown cannot represent Aupuni in this civil action.

  Aupuni’s claims are therefore dismissed without prejudice to

  reasserting them if it is represented by counsel.

  II.   Subject Matter Jurisdiction

        A.     Standing

               The Federal Defendants urge this Court to dismiss the

  Complaint with prejudice for lack of standing because

  Plaintiffs’ allegations are facially and substantively

  deficient.

               The Ninth Circuit has stated that:

                    The requirements for Article III standing
               are familiar. First, the petitioner must show
               that it has suffered “an injury in fact,” i.e.,
               “an invasion of a legally protected interest
               which is (a) concrete and particularized, and
               (b) actual or imminent, not conjectural or
               hypothetical.” Lujan v. Defenders of Wildlife,
               504 U.S. 555, 560, 112 S. Ct. 2130, 119 L. Ed. 2d
               351 (1992) (quotation marks and citations
               omitted). Second, it must show that the injury
               is “fairly traceable to the challenged action of
               the defendant,” and is not “the result of the
               independent action of some third party not before
               the court.” Id. (quotation marks and
               alternations omitted). Finally, “it must be
               likely, as opposed to merely speculative, that
               the injury will be redressed by a favorable
               decision.” Id. at 561, 112 S. Ct. 2130
               (quotation marks omitted). . . .

  Ass’n of Pub. Agency Customers v. Bonneville Power Admin., 733

  F.3d 939, 950 (9th Cir. 2013).       “When evaluating whether these

  three elements are present, [a court] must look at the facts ‘as

                                       11
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 12 of 22    PageID #: 321



  they exist[ed] at the time the complaint was filed.’”              ACLU of

  Nev. v. Lomax, 471 F.3d 1010, 1015 (9th Cir. 2006) (emphasis in

  Lomax) (some citations omitted) (quoting Lujan, 504 U.S. at 569

  n.4, 112 S. Ct. 2130).

              1.    Injury in Fact

              The Complaint does not allege a concrete,

  particularized, actual or imminent invasion of a legally

  protected interest.      To the extent that Brown alleges an injury

  in the sense that he disputes the legality or propriety of the

  State of Hawai`i Legislature (“Legislature”) amending HHCA § 202

  with regard to the HHC and DHHL, the allegation does not

  constitute an injury sufficient to confer standing.           Although

  the remedy sought by Brown would benefit him with respect to his

  request that his organization be transferred control of the

  property to administer, the injury, to the extent one has been

  alleged, is not particularized.        Instead, the allegation that

  the Legislature unlawfully amended the HHCA in 1963 is a

  generalized grievance because it is, as alleged, a violation of

  the public’s right to have their government act in accordance

  with the law.     See Lujan, 504 U.S. at 576 (“Vindicating the

  public interest (including the public interest in Government

  observance of the Constitution and laws) is the function of

  Congress and the Chief Executive.” (emphasis in Lujan)).

  Therefore, it is not the type of injury that gives rise to

                                       12
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 13 of 22   PageID #: 322



  standing.    See Valley Forge Christian Coll. v. Ams. United for

  Separation of Church & State, Inc., 454 U.S. 464, 475 (1982)

  (“the Court has refrained from adjudicating abstract questions

  of wide public significance which amount to generalized

  grievances, pervasively shared and most appropriately addressed

  in the representative branches” (citation and internal quotation

  marks omitted)).     For these reasons, Brown’s liberally construed

  allegation that Act 207 constitutes an injury is rejected.

              To the extent that Brown has alleged an injury in the

  sense that he alleges some members of Aupuni were evicted from a

  house or houses located on Hawaiian Home Lands property, Brown

  was not one of the evicted members, and therefore lacks

  standing.    See Complaint, Exh. F (Overthrow Notice) at 58 of 76;

  see also id. at 65 of 76 to 66 of 76.4         “To demonstrate third

  party standing, a plaintiff must show his own injury, a close

  relationship between himself and the parties whose rights he

  asserts, and the inability of the parties to assert their own

  rights.”    McCollum v. Cal. Dep’t of Corr. & Rehab., 647 F.3d

  870, 879 (9th Cir. 2011) (citing Powers v. Ohio, 499 U.S. 400,

  409–10, 111 S. Ct. 1364 (1991)).          Brown has not shown his own


        4Because Exhibit F to the Complaint does not have page
  numbers, all citations to Exhibit F refer to the page numbers
  assigned to docket number 4-1 - which includes the Complaint and
  all of its exhibits - in the district court’s electronic case
  filing system.


                                       13
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 14 of 22   PageID #: 323



  injury, nor the inability of the parties to assert their own

  rights.    Therefore, Brown lacks third-party standing with

  respect to the eviction alleged in the Overthrow Notice.            In

  sum, because Brown has not shown that he was harmed by the

  transfer of the property from the federal government to the

  state government, he “lack[s] standing to challenge the Hawai`i

  Statehood Admissions Act of March 18, 1959, Pub. L. No. 86–3,

  § 5(b), 73 Stat. 4 (1959) (codified at 48 U.S.C. § 491), and

  ‘Act 207,’ codified at Haw. Rev. Stat., HHCA, Tit. 2, § 202.”

  See Kahawaiola`a v. Bush, 192 F. App’x 592, 594 (9th Cir. 2006)

  (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61,

  112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992)).

              2.    Causal Connection and Redressability

              Brown cannot satisfy either the second or third

  elements of standing because Brown has not alleged an injury,

  and both remaining elements are contingent on the existence of

  an alleged injury.     The elements of standing “are not mere

  pleading requirements but rather an indispensable part of the

  plaintiff’s case, each element must be supported in the same way

  as any other matter on which the plaintiff bears the burden of

  proof, i.e., with the manner and degree of evidence required at

  the successive stages of the litigation.”         Lujan, 504 U.S. at

  561 (citations omitted).      Here, without a sufficiently alleged



                                       14
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 15 of 22   PageID #: 324



  injury, Brown has not met his burden, and therefore has not

  adequately pled standing.

              Because Brown has not adequately pled standing to

  bring this case, the Federal Defendants’ Motion is hereby

  granted to the extent that the Complaint is dismissed for lack

  of standing.

        B.    Sovereign Immunity

              The Federal Defendants also argue that this Court

  lacks subject matter jurisdiction because the United States did

  not waive its sovereign immunity.

                   Federal courts have no subject matter
              jurisdiction to hear a claim against the United
              States, absent a clear waiver of sovereign
              immunity. FDIC v. Meyer, 510 U.S. 471, 475
              (1994) (“Absent a waiver, sovereign immunity
              shields the Federal Government and its agencies
              from suit.”). “A waiver of sovereign immunity
              cannot be implied but must be unequivocally
              expressed” in the text of a statute. United
              States v. Mitchell, 455 U.S. 535, 538 (1980)
              (citation omitted).

  Zeeman v. U.S. Dist. Court Dist. of Haw. Prob. Office, CV 14-

  00328 RSWL, 2016 WL 1559565, at *3 (D. Hawai`i Apr. 18, 2016).

  Further, “[a]ny lawsuit against an agency of the United States

  or against an officer of the United States in his or her

  official capacity is considered an action against the United

  States.”    Vicente v. Takayama, CV 16-00497 DKW-RLP, 2016 WL

  5853724, at *4 (D. Hawai`i Oct. 4, 2016) (citing Sierra Club v.

  Whitman, 268 F.3d 898, 901 (9th Cir. 2001)).          Therefore, “[t]he

                                       15
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 16 of 22   PageID #: 325



  doctrine of sovereign immunity extends to agencies of the

  federal government and federal employees acting within their

  official capacities.”      Hou 1778 Hawaiians, 2016 WL 335851, at *3

  (citing Hodge v. Dalton, 107 F.3d 705, 707 (9th Cir. 1997)).

  Thus, the doctrine of sovereign immunity extends to the Federal

  Defendants.    See, e.g., Balser v. Dep’t of Justice, Office of

  U.S. Tr., 327 F.3d 903, 907 (9th Cir. 2003) (holding that,

  unless there was a waiver, the doctrine of sovereign immunity

  applied to an office within the Department of Justice).

              In a conclusory fashion, Brown alleges this Court has

  jurisdiction over this action pursuant to: 1) the “Treaty of

  1849 between the United States of America and the Kingdom of

  Hawaii”; 2) the Hawaii Organic Act; 3) the HHCA, Title 2,

  Section 217; and 4) Public Law 86-3.        See Complaint at ¶¶ 11(a)-

  (d).   Brown’s Complaint is liberally construed as arguing that

  the statutes above waive the federal government’s sovereign

  immunity.    However, none of the items listed by Brown contain an

  express waiver of sovereign immunity.         See e.g., HHCA, 42 Stat.

  108, § 217 (identifying the circumstances under and procedures

  by which the HHC may bring an ejectment proceeding against a

  lessee or borrower).      Furthermore, he does not clearly

  articulate the grounds upon which he claims the above documents

  present a waiver of sovereign immunity; his representation is

  limited to listing each document without further explanation.

                                       16
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 17 of 22   PageID #: 326



              It is well established that, with regard to claims

  relating to the amendment and enforcement of the HHCA, the

  United States has not waived its sovereign immunity.           See Loa v.

  Lynch, Civ. No. 16-00446 JMS-KSC, 2016 WL 7155733, at *5 (D.

  Hawai`i Dec. 7, 2016) (stating that, with regard to claims

  relating to the HHCA, the Hawaii Admission Act did not expressly

  waive sovereign immunity (quoting Hou Hawaiians v. Cayetano, 183

  F.3d 945, 947 (9th Cir. 1999))).          Similarly, Brown has not

  identified any clear waiver of sovereign immunity in the other

  two documents cited, the Treaty of 1849 or the Hawaii Organic

  Act.   See Hughes v. United States, 953 F.2d 531, 539 n.5 (9th

  Cir. 1992) (“A mere assertion that general jurisdictional

  statutes apply does not suffice to confer jurisdiction when, as

  in this case, the government did not waive its immunity.”).

  Therefore, the Motion is granted to the extent the Complaint is

  dismissed because Brown has failed to show that the United

  States has waived its sovereign immunity.

         C.   Presidential Immunity

              The Federal Defendants argue presidential immunity

  bars Brown’s claim against President Trump.          To the extent that

  Brown’s Complaint seeking injunctive relief from President

  Trump, in the form of an amendment to the HHCA- a state law, is

  predicated on an official act, the claim is barred under the

  doctrine of presidential immunity.         See Newdow v. Bush, 355 F.

                                       17
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 18 of 22   PageID #: 327



  Supp. 2d 265, 281-82 (D.D.C. 2005) (finding that, with limited

  exception, presidential immunity bars entry of injunctive relief

  sought against the President in his official capacity); see also

  Loa, 2016 WL 7155733 at *4 (“Although the HHCA began as federal

  law, it became state law when the Hawaii Admission Act

  (‘Admission Act’), Pub. L. No. 86-3, 73 Stat. 5 (1959), adopted

  it into the Hawaii state constitution and Congress subsequently

  deleted it from the United States Code.” (some citations

  omitted) (citing Pub. L. No. 86-3, § 4)).         Therefore, the Motion

  is granted to the extent it seeks dismissal of the claims in the

  Complaint against President Trump on the basis of presidential

  immunity.

  II.   Short, Plain Statement of the Claim

              The Federal Defendants also argue the Complaint should

  be dismissed for failure to comply with Fed. R. Civ. P. 8(a)(2)

  in that the Complaint does not contain a “short, plain statement

  of the claims showing that the pleader is entitled to relief.”

  With regard to Rule 8(a), “[t]he [United States Supreme] Court

  required more than just notice of the claim.          It required that

  the claim be plausible.      ‘[W]e hold that stating such a claim

  requires a complaint with enough factual matter (taken as true)

  to suggest that an agreement was made.’”         Starr v. Baca, 652

  F.3d 1202, 1213 (9th Cir. 2011) (some alterations in Starr)

  (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556

                                       18
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 19 of 22   PageID #: 328



  (2007)).    Furthermore, the Ninth Circuit held that, with respect

  to a motion to dismiss pursuant to Rule 8(a):

              First, to be entitled to the presumption of
              truth, allegations in a complaint or counterclaim
              may not simply recite the elements of a cause of
              action, but must contain sufficient allegations
              of underlying facts to give fair notice and to
              enable the opposing party to defend itself
              effectively. Second, the factual allegations
              that are taken as true must plausibly suggest an
              entitlement to relief, such that it is not unfair
              to require the opposing party to be subjected to
              the expense of discovery and continued
              litigation.

  Id. at 1216.

              The factual allegations presented in the Complaint

  relate to the legislative history of        the HHCA, including its

  amendment in Act 207.      Brown has not included any factual

  allegations of underlying conduct that could connect the Federal

  Defendants to the allegations in the Complaint in a way that

  would provide fair notice to the Federal Defendants to enable

  them to mount an effective defense.        The Complaint does not

  contain a “short, plain statement” of Brown’s claims showing his

  entitlement to relief from any defendant.         In other words,

  because Brown has not alleged how the Federal Defendants were

  involved in amending the HHCA in Act 207, the Federal Defendants

  have not had fair notice of Brown’s claim against them.

  Similarly, the Complaint does not contain factual allegations




                                       19
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 20 of 22   PageID #: 329



  suggesting an entitlement to relief.        Therefore, Brown has not

  satisfied the Rule 8(a) pleading requirements.

              For these reasons, the Federal Defendants’ Motion is

  granted to the extent it seeks dismissal of the Complaint with

  respect to all defendants for failure to comply with Rule 8(a).

  III. Summary and Leave to Amend

              The Motion is granted to the extent that it seeks

  dismissal of the Complaint for the reasons stated above.

  Because the Motion is granted on the grounds of Rule 8(a), as

  well as standing, sovereign immunity, and presidential immunity,

  the Complaint is dismissed as against all defendants.

              The Ninth Circuit has “previously held that leave to

  amend should be granted if it appears at all possible that the

  plaintiff can correct the defect and that opportunities to amend

  are particularly important for the pro se litigant.”           Harris v.

  Mangum, 863 F.3d 1133, 1142 (9th Cir. 2017) (brackets, emphasis,

  citation, and internal quotation marks omitted).           Because it is

  arguably possible for Brown to amend his Complaint to cure the

  identified defects, the dismissal must be without prejudice.

  See Sonoma Cty. Ass’n of Retired Emps. v. Sonoma Cty., 708 F.3d

  1109, 1118 (9th Cir. 2013) (“As a general rule, dismissal

  without leave to amend is improper unless it is clear, upon de

  novo review, that the complaint could not be saved by any

  amendment.” (brackets, citation, and internal quotation marks

                                       20
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 21 of 22    PageID #: 330



  omitted)).    Therefore, the Motion is granted to the extent that

  it seeks dismissal of the claims in the Complaint, and denied to

  the extent that it seeks dismissal with prejudice.

               Brown is granted leave to file an amended complaint.

  The amended complaint must be filed by June 30, 2020.              In his

  amended complaint, Brown is ORDERED to respond to all of the

  issues addressed above, including standing, sovereign immunity,

  presidential immunity, and Rule 8(a).         The Court emphasizes that

  Brown does not have leave to add any new parties or claims.              If

  Brown wishes to add new parties or claims, he must file a motion

  pursuant to Fed. R. Civ. P. 15(a)(2) and Fed. R. Civ.

  P. 16(b)(4), if necessary.       Brown has leave to amend his claims

  against all defendants only to the extent necessary to comply

  with the terms of this order.       The amended complaint must

  include all of the factual allegations that Brown’s claims are

  based upon, even if Plaintiffs previously presented those

  allegations in the original Complaint.         The amended complaint

  cannot incorporate any part of the original Complaint by merely

  referring to the original Complaint.        As aforementioned, Aupuni

  also has leave to amend, but must do so through counsel.

               Brown is cautioned that, if he fails to file his

  amended complaint by June 30, 2020, or if the amended complaint

  fails to address the defects identified in this Order, the

  Complaint will be dismissed with prejudice.          In other words, if

                                       21
Case 1:19-cv-00597-LEK-RT Document 24 Filed 05/29/20 Page 22 of 22   PageID #: 331



  Brown does not file an amended complaint, his entire Complaint

  will be dismissed with prejudice with regard to all defendants,

  not just the Federal Defendants.

                                  CONCLUSION

              On the basis of the foregoing, the Federal Defendants’

  Motion to Dismiss, filed December 11, 2019, is HEREBY GRANTED IN

  PART AND DENIED IN PART.      The Motion is GRANTED insofar as the

  claims in Plaintiffs’ Complaint, filed September 30, 2019 in

  state court, is HEREBY DISMISSED, and the Motion is DENIED

  insofar as the dismissal is WITHOUT PREJUDICE.          Brown is ORDERED

  to file his amended complaint by June 30, 2020.          The amended

  complaint must comply with the terms of this Order.

              IT IS SO ORDERED.

              DATED AT HONOLULU, HAWAI`I, May 29, 2020.




  AUPUNI O HAWAI`I, PRESIDENT SAMSON LEHUALANI BROWN SR. VS.
  DONALD TRUMP, ETC., ET AL; CV 19-00597 LEK-RT; ORDER GRANTINT IN
  PART AND ENYING IN PART THE FEDERAL DEFENDANTS' MOTION TO
  DISMISS




                                       22
